Citation Nr: 1749967	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a respiratory disorder/reactive airway disease (claimed as lung condition, shortness of breath, chronic coughing and respiratory), to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (claimed as stomach problems), to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for dermatitis (claimed as rashes and skin condition), to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a bilateral hip disorder.  

6.  Entitlement to service connection for hyperlipidemia.  

7.  Entitlement to service connection for vertigo.  
8.  Entitlement to service connection for degenerative joint disease of the cervical spine.

9.  Entitlement to an initial disability rating higher than 20 percent for fibromyalgia (claimed as chronic fatigue, joint and muscle pain, headaches, depression, memory loss, dizziness, weakness, shaking, tremors).  

10.  Entitlement to an initial disability rating for irritable bowel syndrome higher than 10 percent prior to December 22, 2009; and higher than 30 percent thereafter.  

11.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to June 5, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1981 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for irritable bowel syndrome and fibromyalgia effective February 28, 2007, and denied all of the other claims for service connection.  
In his October 2009 substantive appeal (Form 9), the Veteran requested a Board Hearing.

In a rating decision dated in March 2010, the RO increased the rating for service-connected irritable bowel syndrome disability to 30 percent effective December 22, 2009.

The Veteran's perfected appeal had also included service connection for tinnitus and left ear hearing loss, which was granted in an October 2015 rating decision; and service connection for PTSD, which was granted in a December 2015 rating decision with a rating of 100 percent effective June 30, 2008.  See also August 2017 rating decision; which amended the effective date to June 5, 2007.


FINDING OF FACT

Prior to the Board' convening of a hearing or promulgation of a decision, in correspondence dated in September 2017, the Veteran withdrew his pending appeals. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for service connection for a respiratory disorder/reactive airway disease (claimed as lung condition, shortness of breath, chronic coughing and respiratory) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (claimed as stomach problems) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for service connection for dermatitis (claimed as rashes and skin condition) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for service connection for a bilateral hip disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal for service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the appeal for service connection for vertigo have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the appeal for service connection for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the appeal for an initial disability rating higher than 20 percent for fibromyalgia (claimed as chronic fatigue, joint and muscle pain, headaches, depression, memory loss, dizziness, weakness, shaking, tremors) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of the appeal for an initial disability rating higher than 10 percent prior to December 22, 2009; and 30 percent thereafter for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of the appeal for TDIU prior to June 5, 2007 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence received by VA on September 9, 2017, the Veteran clearly notated that he wished to withdraw his appeal.  See Veteran's September 5, 2017 SSOC Notice Response.  There consequently remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the pending appeals and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of service connection for right ear hearing loss is dismissed.

The appeal of the issue of service connection for a respiratory disorder/reactive airway disease (claimed as lung condition, shortness of breath, chronic coughing and respiratory) is dismissed.

The appeal of the issue of service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (claimed as stomach problems) is dismissed.

The appeal of the issue of service connection for dermatitis (claimed as rashes and skin condition), to include as due to an undiagnosed illness

The appeal of the issue of service connection for a bilateral hip disorder is dismissed.
(ORDER CONTINUED)

The appeal of the issue of service connection for hyperlipidemia is dismissed.

The appeal of the issue of service connection for vertigo is dismissed.

The appeal of the issue of service connection for degenerative joint disease of the cervical spine is dismissed.

The appeal of the issue of an initial disability rating higher than 20 percent for fibromyalgia (claimed as chronic fatigue, joint and muscle pain, headaches, depression, memory loss, dizziness, weakness, shaking, tremors) is dismissed.

The appeal of the issue of an initial disability rating for irritable bowel syndrome higher than 10 percent prior to December 22, 2009; and higher than 30 percent thereafter, is dismissed.

The appeal of the issue of entitlement to TDIU prior to June 5, 2007, is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


